[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1683

                     DAVID SEPULVEDA,

                  Petitioner, Appellant,

                            v.

                      UNITED STATES,

                  Respondent, Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF NEW HAMPSHIRE

        [Hon. Shane Devine, Senior District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 David Sepulveda on brief pro se.
 Paul M. Gagnon, United States Attorney and Peter E. Papps,
First Assistant U.S. Attorney on Motion for Summary Disposition for
appellee.

December 10, 1998

        Per Curiam.  Upon careful review of the district
court's decision, in light of the parties' briefs, and the
record on appeal, we find no abuse of discretion in the
district court's denial of appellant's motion to set aside its
earlier final judgment under Fed. R. Civ. P. 60(b)(6).    
          Affirmed. 

                           -2-